DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of specie I, reading on figure 3, claims 1-10, (and figure 4A-4B, see explanation below and interview summary), in the reply filed on September 27, 2020 is acknowledged. However, claim 2, with the limitation  
The traversal is on the ground(s) that it should be no serious burden on the Examiner to consider all claims in the single application. In this regard, as shown in figure 3 and paragraph [0030] of the specification, figure 3 is a schematic configuration diagram of the bonding pads 200 in the bonding pad disposing region 102 and the wires 105. Refer to paragraphs [0033], [0051] and [0058] and figures 4A, 5A, and 6A. Figures 4A, 5A, and 6A are schematic top views of the structures of the bonding pad 200 in figure 3. The structures shown in figures 4A, 5A, and 6A are used to illustrate different configurations of the structure of the bonding pads 200 in figure 3. 
Refer to paragraphs [0013] and [0014]: Figures 4B and 4C are used to illustrate different configurations of the bonding pad structure in figure 4A. Refer to paragraph [0051]: Figure 5B is used to illustrate the configuration of the bonding pad structure in figure 5A. Refer to paragraph [0061]: Figures 6B-6E are used to explain the structures and the location relationships of the conductive layers in the bonding pad structure in 
Furthermore, referring to paragraph [0070], figure 7 provides three different configurations of the wires 105 in figure 3 for connecting the bonding pads 200 in figure 3 to each other. 
All of figures 4A-7 are used to explain the configuration shown in figure 3 in detail. 
Therefore, the bond structure as shown in figure 3 and any one of figures 4A-7 could be seen as the same structure, and should not be considered as different species. Accordingly, the Election of Species Requirement appears to have been made based on an incomplete or misplaced understanding of the content of the application, and should be overcome and withdrawn. 
The MPEP specifies that a species election should only be advanced by an Examiner in situations that would impose a serious burden on the Examiner, if examination was to proceed on all species. This means that prior art relevant to the claims of the elected species is not similarly relevant to the claims of the non-elected species (if it was, then there would be no serious burden in examining all claims/species in a single application). 
This is not found persuasive because, as explained in the previous action, each of the species has different structural arrangement. A complete and thorough search of all the species would need extra consideration, and would be burdensome to the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Specie I	the structure reading on figure 3, 4A-4B.
Specie II	the structure reading on figure 4C.
Specie III	the structure reading on figure 5A-5B.
Specie IV	the structure reading on figure 6B.
Specie V	the structure reading on figure 6C.
Specie VI	the structure reading on figure 6D.
Specie VII	the structure reading on figure 6E.
Specie VIII	the structure reading on figure 7.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Drawings
The drawings are objected to because the figure are not properly cross-hatched. For example, TCL1, TCL, in figure 4A-B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2010/0079425).
Regarding claim 1, Yamazaki, figure 27A-27B, discloses an electronic device, comprising: a substrate 9601), wherein the substrate has a normal direction (see figure); a first bonding pad (one of the 607) and a second bonding pad (the other of the 607) disposed side by side on the substrate (see figure 27A); wherein the first bonding pad comprises a first conductive layer (conductive layer forming pad on the surface of element 601, left most pad, not labeled) and a second conductive layer (layer forming 

Regarding claim 2, the modified device of Yamazaki further discloses wherein an orthographic projection of the second conductive layer on the substrate and an orthographic projection of the first conductive layer on the substrate partially overlap (obvious as shown in the figure). 

Regarding claim 3, the modified device of Yamazaki further discloses wherein an orthographic projection of the second conductive layer on the substrate and the orthographic projection of the first conductive layer on the substrate do not overlap (not shown but obvious to provide second conductive layer provide away from the first conductive layer depending upon the structural requirements. Also, it has been held that rearranging parts of an invention involves only routine skill in the art.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, the modified device of the Yamazaki meets the limitations.

Regarding claim 4, the modified device of Yamazaki further discloses wherein the first bonding pad further comprises: a first passivation layer, a second passivation layer, and a plurality of first via holes, wherein the first passivation layer is between the first conductive layer and the second conductive layer, the second passivation layer is on the first passivation layer, a portion of the first via holes pass through the second passivation layer to expose the second conductive layer, and the another portion of the first via holes pass through the first passivation layer and the second passivation layer to expose the first conductive layer (obvious as shown in the figure). 

Regarding claim 5, the modified device of Yamazaki further discloses wherein the first conductive layer and the second conductive layer are exposed by two adjacent first via holes of the plurality of first via holes (obvious as shown in the figure). 

Regarding claim 6, the modified device of Yamazaki further discloses wherein the second bonding pad further comprises a fourth conductive layer; wherein when viewed from the normal direction, at least part of the third conductive layer is between the second conductive layer and the fourth conductive layer (obvious as explained / applied to claim 1). 



Regarding claim 8, the modified device of Yamazaki discloses an electronic device, comprising: a substrate; and a first bonding pad disposed on the substrate; wherein the first bonding pad comprises a first conductive layer and a second conductive layer; wherein at least part of an orthographic projection of the second conductive layer on the substrate does not overlap the orthographic projection of the first conductive layer on the substrate (obvious as applied to claim 1 and 3). 

Regarding claim 9, the modified device of Yamazaki further discloses an additional first bonding pad, wherein the first conductive layer in the first bonding pad is electrically connected to an additional first conductive layer in the additional first bonding pad by a first wire; and the second conductive layer in the first bonding pad is electrically connected to an additional second conductive layer in the additional first 

Regarding claim 10, the modified device of Yamazaki further discloses wherein when viewed from the normal direction, a distance between the first wire and the second wire in a direction perpendicular to the normal direction is greater than a shortest distance between the first conductive layer of the first bonding pad and the second conductive layer of the first bonding pad in the direction perpendicular to the normal direction (not explicitly disclosed but obvious to have distance maintained to have require insulation between wires, as well as the conductive layers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2013/0100391), discloses an electronic device with a first bonding pad, and a second bonding (figure 2), arranged adjustment to each other, including the detail of the first bonding pad a first conductive layer (M1) and a second conductive layer (M2, figure 8).  

Kim (US 8,907,327), figure 1, 4 and 7, discloses a bonding pad structure with a first conductive layer (312) and second conductive layer (220).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       January 13, 2021